Order entered September 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00724-CV

                             FLAGSTAR BANK, FSB, Appellant

                                              V.

                             MARK WALKER, ET AL, Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-04864-2009

                                          ORDER
       Before the Court is the August 29, 2013 third motion of Shawn Gant, Official Court

Reporter for the 429th Judicial District Court of Collin County, Texas, for an extension of time

to file the reporter’s record. We GRANT the motion. The reporter’s record shall be filed on or

before September 11, 2013.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE